In The
                                  Court of Appeals
                         Seventh District of Texas at Amarillo

                                         No. 07-14-00425-CR


                          TIMOTHY EARL MANGRAM, APPELLANT

                                                   V.

                               THE STATE OF TEXAS, APPELLEE

                              On Appeal from the 64th District Court
                                       Hale County, Texas
             Trial Court No. A19552-1310, Honorable Robert W. Kinkaid, Jr., Presiding

                                            June 30, 2015

                                 MEMORANDUM OPINION
                    Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.


       Appellant, Timothy Earl Mangram, entered a plea of guilty on February 12, 2014,

to the offense of theft of property with a value of $1,500 or more but less than $20,000.1

Pursuant to a plea agreement, the trial court found the evidence sufficient to find

appellant guilty; however, the trial court deferred final adjudication and placed appellant

on community supervision for a period of five years. Subsequently, on April 14, 2014,

the State filed a motion to adjudicate appellant guilty.              Trial on the State’s motion

       1
           See TEX. PENAL CODE ANN. § 31.03(a), (e)(4)(A) (West Supp. 2014).
occurred on November 7, 2014, and appellant entered a plea of true to one allegation

contained in the State’s motion to adjudicate. Ultimately, the trial court found all six

allegations true and, after a separate punishment hearing, assessed appellant’s

punishment at confinement in a State Jail Facility for 20 months. Appellant appeals the

trial court’s judgment. We will affirm.


        Appellant’s attorney has filed an Anders brief and a motion to withdraw. Anders

v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 498 (1967). In support of his

motion to withdraw, counsel certifies that he has diligently reviewed the record, and in

his opinion, the record reflects no reversible error upon which an appeal can be

predicated. Id. at 744-45. In compliance with High v. State, 573 S.W.2d 807, 813 (Tex.

Crim. App. 1978), counsel has candidly discussed why, under the controlling authorities,

there is no error in the trial court’s judgment.


        By his Anders brief, counsel raises grounds that could possibly support an

appeal, but concludes the appeal is frivolous. We have reviewed these grounds and

made an independent review of the entire record to determine whether there are any

arguable grounds which might support an appeal. See Penson v. Ohio, 488 U.S. 75,

109 S. Ct. 346, 102 L. Ed. 2d 300 (1988); Bledsoe v. State, 178 S.W.3d 824 (Tex. Crim.

App. 2005). We have found no such arguable grounds and agree with counsel that the

appeal is frivolous.2




        2
         Counsel shall, within five days after this opinion is handed down, send his client a copy of the
opinion and judgment, along with notification of appellant=s right to file a pro se petition for discretionary
review. See TEX. R. APP. P. 48.4.


                                                      2
      Counsel has certified that he has provided appellant a copy of the Anders brief

and motion to withdraw and appropriately advised appellant of his right to file a pro se

response in this matter. Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim. App. 1991).

The Court has also advised appellant of his right to file a pro se response. Additionally,

appellant’s counsel has certified that he has provided appellant a copy of the record to

use in preparation of a pro se response. See Kelly v. State, 436 S.W.3d 313, 319-20

(Tex. Crim. App. 2014). Appellant has filed a response.


      We have reviewed this response by appellant. We have found no arguable

grounds contained in the response. Appellant’s sole contention is that the State alleged

more instances of failing to meet curfew than actually occurred. However, appellant

does not address any of the other terms and conditions of community supervision that

the State’s motion to adjudicate addresses. Proof of violation of a single term and

condition of community supervision is sufficient to support a trial court’s decision to

adjudicate. See Sanchez v. State, 603 S.W.2d 869, 871 (Tex. Crim. App. [Panel Op.]

1980). Accordingly, appellant fails to raise an arguable ground in his response.


      Counsel’s motion to withdraw is hereby granted, and the trial court’s judgment is

affirmed.




                                                Mackey K. Hancock
                                                    Justice

Do not publish.




                                            3